

Exhibit 10.1
Form 8-K
Viking Systems, Inc.
File No. 000-49636


SECURITIES PURCHASE AGREEMENT




SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August 12, 2005,
among (i) Viking Systems, Inc., a Nevada corporation (“Viking”), (ii) St. Cloud
Capital Partners, L.P., a Delaware limited partnership (“St. Cloud”), as “Lead
Lender” and “Collateral Agent” and (iii) St. Cloud, Donald Tucker, and any other
Person signing the signature page of this Agreement as an Investor or that
becomes an Investor after the date hereof in accordance with this Agreement
(collectively, the “Investors”).


Recitals


The capitalized terms used in these Recitals shall have the respective meanings
set forth for such terms in Section 1 hereof.


Viking desires to borrow up to $4,000,000 from Investors on the terms and
conditions of this Agreement and each of the Investors hereby agrees to make a
Loan to Viking on the terms and conditions of this Agreement.


Viking has agreed to secure the Obligations by granting to the Investors a Third
Priority Lien on the Collateral. Such Third Priority Lien is junior to and
subordinate to a first priority Lien of Silicon Valley Bank and a second
priority lien in favor of St. Cloud as Collateral Agent for a loan transaction
effected March 22, 2005 (the “March 22, 2005 Transaction”).


As additional consideration for each of the Investors making a Loan to Viking,
each Investor will be given the right to convert his, her or its Loan into
shares of Viking’s Common Stock and each Investor will be given a Warrant to
purchase additional shares of Viking Common Stock. The exact terms and
conditions of the conversion and the Warrant are set forth below.


All or some of the Investors hereunder are also investors (the “March 22nd
Investors”) in the March 22, 2005 Transaction. The March 22, 2005 Transaction
included certain agreements between Viking and the March 22nd Investors relating
to a conversion of the March 22nd Loan into Viking Common Stock, the issuance of
warrants to the March 22nd Investors, the registration of the loan conversion
shares and warrant shares and other matters. Under certain circumstances and
pursuant to the terms and conditions of this Agreement, the terms, rights,
conditions and agreements of the March 22, 2005 Transaction documents shall be
incorporated into this Agreement as agreed to herein.



| 
 
 

--------------------------------------------------------------------------------

 

Viking proposes to offer and sell shares of its capital stock in either (i) a
private equity offering (“PEO”) to be completed within 120 days from the date of
this Agreement, or (ii) a registered public offering with gross offering
proceeds of not less than $4,000,000 (“Public Offering”) the registration
statement for which will be filed within 45 days from the date of this
Agreement. If the PEO occurs, the Investors herein shall convert their Loans
into the securities offered in the PEO pursuant to the terms and conditions of
this Agreement. If in lieu of a PEO, Viking files a registration statement for
the Public Offering and the Public Offering Requirements are met, the Investors
shall convert their Loans into shares of Viking’s common stock pursuant to the
terms and conditions of this Agreement. If either the PEO has not to be
completed within 120 days from the date hereof or the registration statement for
the Public Offering has not been filed within 45 days and declared effective by
the Securities and Exchange Commission within 120 days after filing, the Loans
made pursuant to this Agreement shall have the same conversion rights,
registration rights, warrant rights and other rights, terms and conditions that
the March 22nd Investors were granted or are subject to pursuant to the March
22, 2005 Transaction Documents.


Each of the Investors hereby appoints St. Cloud as the “Collateral Agent” to act
hereunder on behalf of all of the Investors under the Security Agreement.


Simultaneously with the execution and delivery of this Agreement by each of the
Investors (or an Addendum Agreement to this Agreement, as applicable), (a) each
Investor shall lend Viking the amount set forth opposite such Investor’s name on
Annex A of this Agreement, which maximum Loan to be made by all Investors as a
group is an aggregate of $4,000,000, and (b) Viking shall issue to each of the
Investors a Promissory Note in the principal amount of such Investor’s Loan
substantially in the form of Exhibit A. In addition, as of the date hereof, each
of the Collateral Agent and Viking shall execute and deliver a Security
Agreement substantially in the form of Exhibit B.


NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:


Agreement


1. Definitions. For purposes of this Agreement, the following terms shall have
the meaning set forth below:


(a) “Agent-Related Persons” is defined in Section 13.3.


(b) “Agent’s Liens” is defined in Section 13.10.


(c) “Business” is defined in Section 8.18.


(d) “CERCLA” is defined in Section 8.15.


(e) “Closings” is defined in Section 3.

| 
 
2

--------------------------------------------------------------------------------

 

(f) “Closing Fee” is defined in Section 2.3.


(g) “Closing Date” is defined in Section 3.


(h) “Code” is defined in Section 8.16.


(i) “Collateral” means Viking’s right, title and interest in, to and under all
tangible and intangible personal property of Viking, in each case whether now
owned or existing or hereafter acquired or arising and wherever located.


(j) “Collateral Agent” is defined in the preamble of this Agreement.


(k) “Collateral Agent Fee” is defined in Section 13.2 of this Agreement.


(l) “Common Stock” means the $.001 par value common stock of Viking.


(m) “Conversion Price” is defined in Section 4.1, 4.2 and 4.3.


(n) “Conversion Rights” means each Investor’s right under the Promissory Note,
to convert all or part of the outstanding balance of the Promissory Note into
Common Stock at the Conversion Price.


(o) “Convertible Securities” means any securities of Viking convertible into or
exercisable or exchangeable for Common Stock.


(p) “Current Balance Sheet” is defined in Section 8.6.


(q) “Default” means a condition or event that, after notice or lapse of time, or
both, would constitute an Event of Default.


(r) “Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.


(s) “Environmental and Safety Requirements” shall mean all federal, state, local
and foreign statutes, regulations, rules, ordinances, and similar provisions
having the force or effect of law, all judicial and administrative orders,
judgments, directives, and determinations, all contractual obligations, permits,
licenses and all common law, in each case concerning public health and safety,
worker health and safety and pollution or protection of the environment
(including, without limitation, all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control or cleanup of any hazardous or otherwise regulated materials,
substances or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation), each as amended and as now or
hereafter in effect.

| 
 
3

--------------------------------------------------------------------------------

 

(t) “Event of Default” means the occurrence of any of the conditions or events
set forth in Section 6 of the Promissory Notes.


(u) “Exchange Act” is defined in Section 8.5


(v) “Financial Statements” is defined in Section 8.5.


(w) “First Closing Date” means August 12, 2005, or such other date as Viking and
St. Cloud mutually agree upon.


(x) “GAAP” is defined in Section 8.5.


(y) “Governmental Agency” means any government or any agency, bureau,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.


(z) “Indemnified Liabilities” is defined in Section 15.


(aa) “Indemnified Person” is defined in Section 15.


(bb) “Investor” is defined in the preamble of this Agreement.


(cc) “Lead Lender/Collateral Agent” is defined in the preamble of this
Agreement.


(dd) “Lien” means any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease in the nature thereof) and any option, trust or other preferential
arrangement having the practical effect of any of the foregoing.


(ee) “Loan” means the loan to be made by each of the Investors to Viking
pursuant to the terms of this Agreement as evidenced by the Promissory Notes in
the amount set forth opposite such Investors’ names on Annex A of this
Agreement.


(ff) “Loan Documents” means, collectively, the Promissory Note, Security
Instruments, Registration Rights Agreement, the Warrant and this Agreement, as
each may be amended, supplemented or restated from time to time.


(gg) “March 22, 2005 Transaction” is defined in the Recitals.


(hh) “March 22nd Investors” is defined in the Recitals.


(ii) “March 22nd Loan” is the loan made by the March 22nd Investors in the March
22, 2005 Transaction.


(jj) “Material Adverse Change” is defined in Section 8.6.

| 
 
4

--------------------------------------------------------------------------------

 

(kk) “Material Adverse Effect” is defined in Section 8.6.


(ll) “Maturity Date” is defined in Section 2.
(mm) “Multiemployer Plan” is defined in Section 8.16.


(nn) “Obligations” means obligations of Viking from time to time arising under
or in respect of (i) the Loans, (ii) this Agreement and/or (iii) the other Loan
Documents owing to Investors.


(oo) “Parties” means Viking, the Lead Lender/Collateral Agent and the Investors.


(pp) “Pension Plan” is defined in Section 8.16.


(qq) “PEO” is defined in the Recitals.


(rr) “Person” shall mean any corporation, limited liability company, trust,
partnership, individual, association or other entity.


(ss) “Promissory Note” shall mean and refer to each of the Secured Convertible
Promissory Notes substantially in the form of Exhibit “A,” dated as of the
applicable Closing Date, and issued by Viking to evidence the Loans by each of
the Secured Parties, as the same may be amended, restated or supplemented from
time to time.


(tt) “Proprietary Information” is defined in Section 8.10.


(uu) “Public Offering” is defined in the Recitals.


(vv) “Public Offering Requirements” means Viking complying with the following
requirements (i) filing within forty-five (45) days from the date hereof a
registration statement with the Securities and Exchange Commission for the
Public Offering, (ii) such registration statement is declared effective within
120 days after it was initially filed by Viking, and (iii) a minimum of
$4,000,000 in gross proceeds is raised in the Public Offering.


(ww) “Regulatory Problem” shall mean any transaction, circumstance or situation
whereby (i) a Person and such Person’s affiliates would own, control or have
power over a quantity of securities of any kind issued by Viking or any other
entity greater than is permitted under any requirement of any applicable
governmental authority, or (ii) it has been asserted by any governmental
regulatory agency, or such Person believes, that such Person or its affiliates
are not entitled to hold, or exercise any significant right under or with
respect to, the Securities.



| 
 
5

--------------------------------------------------------------------------------

 

(xx) “Regulatory Violation” shall mean, with respect to Lead Lender, (i) a
diversion of the proceeds of the issuance by Viking of the Securities from the
use reported thereof on the SBA form No. 1031 delivered at Closing, if such
diversion was effected without obtaining the prior written consent of Lead
Lender (which may be withheld in its sole discretion) or (ii) a change in the
principal business activity of Viking to an ineligible business activity (within
the meaning of the SBIC Regulations) if such change occurs within one year after
the date of the Closing.


(yy) “Required Investors” means Investors holding a majority in interest of the
outstanding principal amount of the Promissory Notes, including the affirmative
vote, consent or approval (as applicable) of St. Cloud.


(zz) “St. Cloud” is defined in the preamble of this Agreement.


(aaa) “SBA” is defined in Section 3.1.


(bbb) “SBIC” means a small business investment company licensed under the SBIC
Act.


(ccc) “SBIC Act” means the Small Business Investment Act of 1958, as amended.


(ddd) “SBIC Regulations” means the Small Business Investment Company Act of
1958, as amended, and the regulations issued by the SBA thereunder, codified at
Title 13 of the Code of Federal Regulations (“13 C.F.R.”), 107 and 121, as
amended.


(eee) “SEC Filings” is defined in Section 8.11.


(fff) “SEC Reports” is defined in Section 8.11.


(ggg) “Third Priority” means, with respect to any Lien purported to be created
in any Collateral pursuant to the Security Instruments, that such Lien is the
only Lien to which such Collateral is subject, other than the first priority
Lien of Silicon Valley Bank granted to Silicon Valley Bank pursuant to that
certain Silicon Valley Bank Loan and Security Agreement, dated as of September
14, 2004, between Silicon Valley Bank and Viking (the “SVB Loan Agreement”) and
a second priority lien in favor of St. Cloud as Collateral Agent in connection
with the March 22, 2005 Transaction.


(hhh) “Secured Parties” means each of the Investors.


(iii) “Securities” means the Promissory Notes, the Warrants and the Common Stock
issuable upon conversion or exercise of the Promissory Notes and the Warrants.


(jjj) “Securities Act” is defined in Section 2.4.



| 
 
6

--------------------------------------------------------------------------------

 

(kkk) “Security Agreement” means a security agreement substantially in the form
of Exhibit “D” attached hereto, as the same may be amended, restated or
supplemented from time to time.


(lll) “Security Instruments” means the Security Agreement, and UCC-1 Financing
Statement and such other documents as may be reasonably required by the
Investors to establish, preserve and perfect the Second Priority Lien on the
Collateral and secure the Promissory Note.


(mmm) “Shareholders” is defined in Section 13.5.


(nnn) “Transaction Expenses” shall mean and include (i) all out-of-pocket fees
and expenses incurred by Lead Lender and Collateral Agent in connection with its
due diligence review of Viking, the preparation, negotiation, execution,
interpretation and enforcement of this Agreement, the Securities and the other
Loan Documents and the agreements contemplated hereby and thereby, and the
consummation of all of the transactions contemplated hereby and thereby
(including, without limitation, all travel expenses incurred by representatives
or agents of Lead Lender and Collateral Agent and all reasonable fees and
expenses of legal counsel, accountants and other third parties), (ii) all
reasonable fees and expenses incurred with respect to any amendments or waivers
(whether or not the same become effective) under or in respect of each of the
Loan Documents and the other agreements and instruments contemplated hereby and
thereby, (iii) all recording and filing fees, stamp and other taxes which may be
payable in respect of the execution and delivery of the Loan Documents or the
issuance, delivery or acquisition of the Securities, and (iv) the fees and
expenses incurred by Lead Lender and Collateral Agent in any filing with any
governmental agency with respect to its investment in Viking or in any other
filing with any governmental agency with respect to Viking which mentions Lead
Lender and Collateral Agent.


(ooo) “Viking” is defined in the preamble of this Agreement.


(ppp) “Viking Benefit Plan” is defined in Section 8.16.


(qqq) “Warrant” means the Warrant issued to each investor pursuant to this
Agreement.



| 
 
7

--------------------------------------------------------------------------------

 

2. The Loan. Viking agrees to borrow from the Investors, and each Investor,
severally and not jointly, agrees to lend to Viking, subject to the terms and
conditions set forth herein, the amount set forth opposite such Investor’s name
on Annex A, which Loan by such Investors in the aggregate shall be (a) in the
minimum aggregate principal amount of $400,000 as of the First Closing Date and
(b) in the maximum aggregate principal amount of $4,000,000 (the “Maximum
Aggregate Principal Amount”). Each Loan shall be due on the date that is twelve
months from the date hereof (“Maturity Date”). If on the First Closing Date, the
Company shall not have issued to the Investors Promissory Notes in the maximum
aggregate principal amount of $4,000,000, Viking shall have the right, at any
time on or prior to the date that is ninety (90) days after the First Closing
Date, to issue Promissory Notes to one or more Investors in an amount not to
exceed the Maximum Aggregate Principal Amount, provided that any such additional
Investor shall be required to execute an Addendum Agreement to this Agreement
substantially in the form of Exhibit C. Any such additional Person so making a
Loan to Viking pursuant to the terms of this Agreement shall be considered an
“Investor” for purposes of this Agreement.


2.1 Use of Loan Proceeds. The Loan proceeds shall be used by Viking pursuant to
the use of proceeds as set forth on the certificate delivered pursuant to
Section 3.1.10.


2.2 Promissory Note and Grant of Security Interest. Each Loan shall be evidenced
by a Promissory Note and secured by a Third Priority Lien against all of the
Collateral as set forth in the Security Instruments. On the First Closing Date,
Viking shall execute a Security Agreement which shall grant to each Investor and
Collateral Agent a security interest in the Collateral in order to secure prompt
repayment of any and all Obligations owed by Viking to each Investor and in
order to secure prompt performance by Viking of its covenants and obligations
under the Loan Documents. The Investors agree to enter into a customary
subordination agreement as may reasonably be requested by Silicon Valley Bank
relating to the subordination of Investor’s loan to the rights and preferences
of Silicon Valley Bank pursuant to the SVB Loan Agreement.


2.3 Loan Closing Fee. On the applicable Closing Date for each such Investor, a
total of two percent (2%) of the Loan from an Investor shall be deducted from
the Loan proceeds from such Investor and shall be retained by such Investor as a
closing fee (the “Closing Fee”). Accordingly, on such Closing Date, Viking shall
receive ninety-eight percent (98%) of the total Loan proceeds and each of the
Investors shall retain two percent (2%) of such Investor’s Loan as a Closing
Fee.


2.4 Accredited Investors Only. The Promissory Notes will be offered and sold to
only a limited number of selected sophisticated Investors, each of whom Viking
has reasonable grounds to believe and does believe, immediately before making an
offer, qualifies as an “accredited investor,” as that term is defined in Rule
501 of Regulation D promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), and has such knowledge and experience of financial and
business matters that such prospective purchaser is capable of evaluating the
merits and risks of investing in the Promissory Notes.





| 
 
8

--------------------------------------------------------------------------------

 

3. Deliveries at Closing. Subject to the terms and conditions set forth herein,
the closings of the transactions contemplated herein (each, a “Closing”) shall
take place at offices of Viking, La Jolla, California, (i) on the First Closing
Date, with respect to St. Cloud, and (ii) on such other dates as Viking and such
other Investor mutually agree upon, with respect to the other Investor, provided
that such date shall be on or prior to ninety (90) days from the First Closing
Date (as applicable to each such Investor, a “Closing Date”).


3.1 Deliveries by Viking at Closing. The obligations of each Investor under this
Agreement are subject to the fulfillment, on or before the Closing of each of
the following conditions, unless otherwise waived. At the Closing, Viking will
have delivered to each Investor or its counsel all of the following documents:


3.1.1 This Agreement, signed by a duly authorized officer of Viking;


3.1.2 A Promissory Note, in the aggregate principal amount of the Loan, signed
by a duly authorized officer of Viking;


3.1.3 The Security Agreement, signed by a duly authorized officer of Viking;


3.1.4 A certificate, dated as of the Closing Date, signed by the Chief Executive
Officer and President of Viking, in the form reasonably acceptable to Lead
Lender’s counsel, certifying (i) that the representations and warranties of
Viking contained in Section 11 are true and correct in all respects on and as of
the Closing with the same effect as though such representations and warranties
had been made on and as of the Closing Date (except, with respect to Closings
subsequent to the First Closing Date, for changes resulting from the
transactions contemplated by this Agreement); (ii) that Viking has performed and
complied with all covenants, agreements, obligations and conditions contained in
the Agreement that are required to be performed or complied with by it on or
before the Closing; (iii) a true and complete copy of the Articles of
Incorporation and Bylaws of Viking, as amended or supplemented to the Closing
Date, and (iv) resolutions of the Board of Directors of Viking (and, if
required, the stockholders of Viking) authorizing the execution, delivery and
performance of this Agreement, the other Loan Documents and the consummation of
the transactions contemplated thereby.


3.1.5 A closing statement (substantially in the form provided by Lead Lender),
signed by a duly authorized officer of Viking;



| 
 
9

--------------------------------------------------------------------------------

 

3.1.6 With respect to each Investor, the Closing Fees and, with respect to the
Lead Lender, the Transaction Expenses, an estimate of which shall be provided by
Lead Lender to Viking and which Transaction Expenses may be deducted or withheld
from the amount paid by Lead Lender to Viking in connection with the Lead
Lender’s Loan at the First Closing; provided, however, that Lead Lender shall
provide Viking with the aggregate amount of Transaction Expenses as of the First
Closing Date within thirty (30) days after the First Closing Date and to the
extent such amount is less than the estimated amount deducted at the Closing on
the First Closing Date, such difference shall be promptly paid by Lead Lender to
Viking, and to the extent such amount is greater than the estimated amount
deducted at the Closing on the First Closing Date, such difference shall be
promptly paid by Viking to Lead Lender;


3.1.7 Completed Small Business Administration (“SBA”) forms No. 480 (Size Status
Declaration), No. 652 (Assurance of Compliance) and No. 1031 (Portfolio
Financing Report, Parts A and B);


3.1.8 A certificate, dated as of the Closing Date, signed by the Chief Executive
Officer and President of Viking, certifying as to the use of proceeds from the
issuance of the Promissory Note.


3.1.9 Such other documents relating to the transactions contemplated by this
Agreement as Lead Lender or its counsel may reasonably request.


3.2 Deliveries by Investor at Closing. The obligations of Viking under this
Agreement are subject to the fulfillment, on or before the Closing of each of
the following conditions, unless otherwise waived. At the Closing, each Investor
will have delivered to Viking or its counsel:


3.2.1 A wire transfer to the account listed in Schedule 3.2.1 hereto in an
amount equal to such Investor’s Loan less the Closing Fees (and in the case of
Lead Lender, less the Transaction Expenses); and


3.2.2 This Agreement, signed by a duly authorized officer of each Investor, or
if Investor is an individual, by such Investor (or, if after the First Closing
Date, an Addendum Agreement to this Agreement); and


3.2.3 The Security Agreement, signed by a duly authorized officer of each
Investor, or if Investor is an individual, by such Investor.


3.3 Warrant Agreement and Registration Rights Agreement. The Warrant to be
issued hereunder shall be delivered by Viking to the Investors as soon as
practical after the terms and conditions of the Warrant are determined in
accordance with Section 5 of this Agreement. The Registration Rights Agreement
to be entered by Viking and the Lenders shall be executed by Viking and
delivered to the Investors as soon as practical after the terms and conditions
of the registration rights have been determined.



| 
 
10

--------------------------------------------------------------------------------

 

4. Loan Conversion Terms. Viking and each of the Lenders acknowledge that Viking
intends to attempt to raise additional capital in either a PEO or a Public
Offering. The parties anticipate that the decision as to whether Viking will
effect a PEO or a Public Offering will be finalized within 45 days from the date
of this Agreement. The conversion terms and Conversion Price of the Loans will
depend upon whether a PEO or a Public Offering is effected by Viking. The Loan
conversion terms are as follows:


4.1 Loan Conversion Upon PEO. In the event Viking elects to offer its securities
in a PEO, Viking shall have the right to require an Investor to convert all or
any portion of such Investor’s Loan into the securities offered by Viking in
such PEO subject to the following: (i) the conversion price for each Loan
converted into the PEO shall be at a price which is a 20% discount to PEO
offering price; and (ii) Viking shall have no right to require an Investor to
convert such Investor’s Loan into the PEO securities unless such PEO is
completed within 120 days from the date hereof and a minimum gross proceeds of
$4,000,000 is raised in the PEO from investors who are not Investors under this
Agreement. Except as set forth in this Section 4.1, all terms and conditions of
the PEO, including registration rights and warrants agreements, shall be
applicable to the Investors whose Loans are converted into PEO securities
pursuant to this Section 4.1. If the PEO does not have Registration Rights, the
Equity Securities and Convertible Securities issued to the Lenders shall be
substantially similar to the Registration Rights provided to the March 22nd
Investors.


4.2 Loan Conversion Upon Public Offering. In the event Viking elects to offer
its securities in a Public Offering, Viking shall have the right to require an
Investor to convert all or any portion of such Investor's Loan into shares of
Viking Common Stock subject to the following: (i) the conversion price for each
Loan converted pursuant to this Section 4.2 shall be at a price which is a 20%
discount to the per share Public Offering price; and (ii) Viking shall have no
right to require an Investor to convert such Investor's Loan under this section
4.2 unless Viking files a registration statement with the Securities and
Exchange Commission within forty-five (45) days from the date hereof, the Public
Offering is for a minimum of $4,000,000 in gross offering proceeds and such
registration statement is declared effective by the Securities and Exchange
Commission within 120 days from that date of the original filing (the "Public
Offering Requirements").


Notwithstanding anything else contained in this Agreement to the contrary, in
the event Viking completes a Public Offering in which the net offering proceeds
exceed $6,000,000, an Investor may at its sole option require repayment of up to
fifty percent (50%) of such Investor's Loan with that portion of the net Public
Offering Proceeds which exceed $6,000,000. Any repayment here under shall be
made on a prorata basis among all of the Investors requiring repayment.
For example, if (i) net Public Offering Proceeds are $6,500,000, (ii) the total
Loan is $4,000,000 and (iii) all Investors require repayment, then Viking shall
use $500,000 of the net Public Offering Proceeds to repay each 12.5% of each
Investor's Loan. If the net Public Offering Proceeds are $7,000,000, then Viking
shall use $1,000,000 of the net Public Offering Proceeds to repay each 25% of
each Investor's Loan.
 
Any amount of the Loan not repaid with Public Offering Proceeds shall be
converted into Viking Common Stock pursuant to this Section 4.2.



| 
 
11

--------------------------------------------------------------------------------

 

4.3 Terms Applicable if PEO or Public Offering Does Not Occur. In the event that
Viking fails, either (i) within 120 days from the date hereof, to complete a
PEO, or (ii) to meet the Public Offering Requirements, then in such event, the
terms and conditions of the Loans shall be identical to the terms, conditions
and procedures of the loans made in the March 22, 2005 Transaction except the
security interest securing the Loans shall be a Third Priority Lien and not a
second priority lien. Accordingly, if Viking does not complete a PEO within 120
days from the date of this Agreement or fails to meet the Public Offering
Requirements, (i) the Lender’s shall be granted Warrants on the same terms and
conditions as the March 22nd Investors were granted warrants in the March 22,
2005 Transaction, (ii) the optional and mandatory conversion rights applicable
to the March 22nd Investors shall be applicable to each of the Investors in
connection with their Loans, and (iii) each of the Investors shall be granted
registration rights which are equivalent to the registration rights granted to
March 22nd Investors in the March 22, 2005 Transaction.


5. Warrants. As additional consideration for an Investor making a Loan to Viking
pursuant to this Agreement, Viking shall issue each Investor a Warrant to
purchase shares of Viking’s Common Stock. The exact terms and conditions of the
Warrant shall be depend upon whether Viking (i) completes a PEO with warrants,
(ii) a PEO without warrants, (iii) a Public Offering or neither a PEO or a
Public Offering. Depending upon the circumstances, the Warrant terms are as
follows:


5.1 PEO with Warrants. If Viking elects to offer its securities in a PEO and
such PEO has Warrants, the Loans shall be converted into the PEO securities
pursuant to Section 4.1 of this Agreement and the Investors herein shall be
issued Warrants on the same terms and conditions as all other investors in the
PEO, provided however, in no event shall the exercise price of the Warrants
granted to the Investors under this Section 5.1 exceed $.60 per share.
Accordingly, if the Warrant component of such PEO securities is less than $.60
per share, the Investors Warrant exercise price under this section 5.1 shall be
such lesser price. If the Warrant component of such PEO securities is more than
$.60 per share, the Investors Warrant exercise price under this section 5.1
shall be $.60. Furthermore, in the event Investors are issued Warrants under
this Section 5.1, the total number of Warrants issued shall be the greater of
(i) a Warrant to purchase one (1) share of Common Stock for each four (4) shares
issuable to Investors under this Section 5.1 or the number of Warrant shares
issuable under the terms of the PEO.


5.2 PEO without Warrants. If Viking elects to offer its securities in a PEO and
such PEO does not include Warrants as part of the securities issued to the PEO
Investors, the Loans shall be converted in the PEO securities pursuant to
Section 4.1 of this Agreement and the Investors herein shall be issued Warrants
exercisable at $.60 per share, subject to adjustment pursuant to the terms of
such Warrant, and each Warrant shall be for a term of forty-two (42) months from
the date hereof. An Investor shall be issued a Warrant to purchase one (1) share
of Common Stock for each four (4) shares issuable to investors in the PEO. For
example, if an investor in the PEO is entitled to be issued, either directly, or
upon conversion of convertible securities, shares of Viking Common Stock, the
Investor under this Agreement shall be issued a Warrant to purchase one share of
Common Stock for each four shares of Common Stock issued or issuable in
connection with Convertible Securities offered in the PEO. The form of the
Warrant issued pursuant to this Section 5.2 shall be substantially similar to
the Form of Warrant issued in the March 22nd Transaction except as other wise
provided herein.

| 
 
12

--------------------------------------------------------------------------------

 

5.3 Public Offering. If Viking elects to offer its securities in a Public
Offering and the Loan is converted into Common Stock pursuant to Section 4.2 of
this Agreement, an Investor shall be issued a Warrant to purchase one (1) share
of Common Stock for each four (4) shares issuable to Investors in connection
with the conversion, agreed to in Section 4.2 of this Agreement. The number of
shares will be calculated prior to the payoff of a portion of the Loan, if any,
at the time of the offering. Warrants granted pursuant to this Section 5.3 shall
be exercisable at lesser of $.60 per share or 20% above the price at which the
shares are converted, subject to adjustment pursuant to the terms of such
Warrant, and each Warrant shall be for a term of forty-two (42) months from the
date hereof. The form of the Warrant issued pursuant to this Section 5.3 shall
be substantially similar to the Form of Warrant issued in the March 22nd
Transaction except as other wise provided herein.
 
5.4 Warrant Terms Applicable if PEO or Public Offering Does Not Occur. In the
event neither a PEO or Public Offering occurs and the Loans are converted in
accordance with Section 4.3 of this Agreement, the Investors shall be granted
Warrants on the same terms and conditions as the March 22nd Investors were
granted Warrants.


6. Adjustments to Conversion Prices. The Conversion Prices shall be adjusted
pursuant to the provisions of the PEO or the March 22 Transaction. If Viking
effects a Public Offering, the Conversion Price shall be adjusted if Viking:


(i) makes a distribution on its Common Stock in shares of its Common Stock;


(ii) subdivides or reclassifies its outstanding shares of Common Stock into a
greater number of shares;


(iii) combines or reclassifies its outstanding shares of Common Stock into a
smaller number of shares;


(iv) makes a distribution on its Common Stock in shares of its capital stock
other than Common Stock; and/or


(v) issues, by reclassification of its Common Stock, any shares of its capital
stock;



| 
 
13

--------------------------------------------------------------------------------

 

Then the Conversion Price in effect immediately prior to such action (and the
number and kind of capital stock purchasable upon conversion of the Promissory
Note, upon the occurrence of any of the events described in (iv) and (v) above),
shall be adjusted so that the holder of a Promissory Note upon conversion
thereof shall be entitled to receive the number of shares of Common Stock (and
such other securities) that the holder of the Promissory Note would have owned
or have been entitled to receive after the happening of any of the events
described above had the Promissory Note been converted immediately prior to the
happening of such event or any record date with respect thereto, and the Default
Conversion Price immediately prior to such action shall be adjusted
proportionately to the adjustment of the Conversion Price. An adjustment made
pursuant to this Section 5 shall become effective immediately after the record
date in the case of a dividend or distribution and shall become effective
immediately after the effective date in the case of a subdivision, combination
or issuance. If, as a result of an adjustment made pursuant to this Section 5,
the holder of the Promissory Note thereafter surrendered for conversion shall
become entitled to receive shares of two (2) or more classes of capital stock or
shares of Common Stock and any other class of capital stock of Viking, the Board
of Directors in good faith shall determine the allocation of the adjusted
Conversion Price and Default Conversion Price between or among shares of such
classes of capital stock or shares of Common Stock and such other class of
capital stock.


Upon any adjustment of the Conversion Price, then and in each such case Viking,
at its sole expense, shall give written notice thereof (i) by certified or
registered mail, postage prepaid, (ii) by a nationally known overnight delivery
service, or (iii) delivered by hand, addressed to the holder of the Promissory
Note at his address as shown on the books of Viking, which notice shall state
the conversion price resulting from such adjustment and adjusted number of
shares of Common Stock or other capital stock, as applicable, issuable upon
exercise of the Promissory Note, setting forth in reasonable detail the method
upon which such calculation is based.


7. Remedies. Upon the occurrence of an Event of Default and the expiration of
any notice and cure period provided for under the Loan Documents (if any), the
entire indebtedness owed to the Investor shall, at the option of the Investor,
immediately become due and payable without presentment, demand, protest, or
other notice of any kind, all of which are expressly waived by Viking; provided
that the occurrence of an Event of Default as set forth in Section 6(iv) and
Section 6(v) of the Promissory Note shall make all sums of principal and
interest then remaining unpaid and all other amounts payable under the Loan
Documents due and payable, all without demand, presentment, notice or protest,
all of which hereby are expressly waived, and will permit Investor to exercise
any other right available to it at law or in equity, all which rights and powers
may be exercised cumulatively. The Investor may proceed with every remedy
available at law or in equity or provided for in this Agreement or in any of the
Loan Documents, and all expenses incurred by the Investor in connection with any
remedy shall be deemed indebtedness of Viking to the Investor. The Collateral
Agent, on behalf of the Investor, may apply the proceeds from any Collateral or
from any other source against any part of the Loans as and in any order the
Collateral Agent sees fit but on a pro rata basis to each Investor.



| 
 
14

--------------------------------------------------------------------------------

 

No delay or failure of an Investor in the exercise of any right or remedy
provided for under this Agreement or under any of the Loan Documents shall be
deemed a waiver of such right by the Investor. No exercise or partial exercise
or waiver of any right or remedy shall be deemed a waiver of any further
exercise of such right or remedy or of any other right or remedy that the
Investor may have under this Agreement or under any of the Loan Documents.
Enforcement of any of the Investor’s rights as to any security for the Loan
shall not affect the Investor’s right to enforce payment of the Loan and to
recover judgment for any portion thereof remaining unpaid. The rights and
remedies set forth in this Agreement and in any of the Loan Documents are
cumulative and not exclusive of any other right or remedy that an Investor may
have.


8. Lead Lender. Viking shall furnish to Lead Lender such financial information
as may be reasonably requested by Lead Lender. Such financial information shall
include, but not be limited to: (i) audited financial statements within one
hundred twenty (120) days of Viking’s fiscal year end; (ii) internally prepared
financial statements within thirty (30) days of each calendar month end; and
(iii) an annual budget for the upcoming fiscal year by month within thirty (30)
days of fiscal year end. All financial reports should include a balance sheet,
income statement and statement of cash flows prepared in accordance with GAAP,
accompanied by a management discussion and analysis of the appropriate reporting
period.


9. Representations and Warranties of Viking. Viking makes the following
representa-tions and warran-ties to each Investor, which representations and
warranties shall be true and correct as of the date hereof and for so long as
any portion of any Promissory Note remains outstanding:


9.1 Existence; Qualification; No Subsidiary.  Viking is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Nevada, and has full corporate power and authority to conduct its business
and own and operate its business as now conducted and operated and as proposed
to be conducted. Viking is licensed or qualified as a foreign corporation and is
in good standing in each jurisdiction where it is required to be so licensed or
qualified, except where the failure to be so licensed or qualified would not
materially and adversely affect Viking. Viking has no subsidiaries.


9.2 Authorization and Enforceability; Issuance of Common Shares.



| 
 
15

--------------------------------------------------------------------------------

 

(a) Viking has the full power and authority and has taken all required corporate
and other action necessary to permit Viking to execute, deliver, and perform
this Agreement, the Promissory Note, the Security Instruments to issue the
Securities, and none of such actions do or will violate any provision of
Viking’s certificate of incorporation or by-laws, or conflict with, result in
the breach of, constitute a default (or an event that, with notice or lapse of
time or both, would constitute a default) under, result in the creation of a
Lien upon Viking’s capital stock or the assets of Viking pursuant to, give any
third party the right to accelerate any material obligation under, require any
authorization, consent or approval or other action by or notice to under, any
agreement, instrument, or understanding to which Viking is a party or by which
it is bound or any applicable law, regulation, order, or judgment. Each of these
Loan Agreements constitutes a legal, valid, and binding obligation of Viking,
enforceable against Viking in accordance with its terms, except to the extent
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
similar laws of general application related to the enforcement of creditor’s
rights generally and general principles of equity.


(b) The Common Stock to be issued upon the conversion of the Promissory Notes
and the exercise of warrants, if warrants are issued to the Lenders, will be
duly authorized and, when issued and delivered in accordance with the Promissory
Notes and warrants, respectively, will be validly issued and outstanding and
will be fully paid and nonassessable. The copies of the Articles of
Incorporation and Bylaws of Viking furnished to Lead Lender’s counsel reflect
all amendments made thereto at any time prior to the Closing and are correct and
complete in all respects.


9.3 Capitalization. .As of the date of this Agreement, the authorized capital
stock of Viking is comprised of 100,000,000 shares of Common Stock and
25,000,000 shares of preferred stock. As of the date of this Agreement, there
are 31,919,050 shares of Common Stock outstanding and no shares of preferred
stock outstanding. All of Viking’s outstanding shares of Common Stock are duly
and validly issued, fully paid, and nonassessable and have been issued in
compliance with all applicable laws. Except as set forth on Schedule 9.3 or as
contemplated by this Agreement, (i) there are no outstanding options,
convertible securities, warrants, debentures, phantom stock, stock appreciation
rights, preemptive rights, rights of first offer, rights of first refusal,
antidilution rights, registration rights, or commitments of any kind relating to
any issued or unissued shares of capital stock (or other equity interests) of
Viking; (ii) Viking is not subject to any obligation (contingent or otherwise)
to repurchase or otherwise acquire or retire any Common Stock; and (iii) there
are no proxies, voting trust agreements or similar agreements or options granted
by the holders of Common Stock.


9.4 Private Sale. Subject to the accuracy of an Investor’s representations and
warranties in this Agreement, neither the offer, sale, and issuance of the
Securities as contemplated by this Agreement nor the issuance and delivery of
any Common Stock upon exercise of the Warrant or pursuant to the conversion of
the Promissory Notes requires or will require registration or qualification
under the Securities Act or any state securities laws. Neither Viking, nor any
agent acting on Viking’s behalf, has offered or solicited or will offer or
solicit any offers to buy any securities from, any Person or Persons so as to
require the issuance or sale of the Securities to be registered pursuant to the
provisions of Section 5 of the Securities Act or prevent Viking from utilizing
the provisions of Section 25102(f) of the California Corporate Securities Law of
1968 or any other applicable state securities law exemption from qualification.

| 
 
16

--------------------------------------------------------------------------------

 

9.5 Disclosure. Viking’s Annual Report on Form 10-KSB or the fiscal year ended
December 31, 2004 its Quarterly Reports on Form 10-QSB for the fiscal quarter
ended March 31, 2005, and its Current Reports filed with the Securities and
Exchange Commission (collectively, the “SEC Filings”) comply with the
requirements of the Securities Exchange Act of 1934, as amended (“Exchange
Act”), in all material respects, do not contain any untrue statement of a
material fact, and do not omit to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements (together with the notes to
the financial statements) included in the SEC Filings (the “Financial
Statements”) are in accordance with the books and records of Viking and the
Financial Statements fairly and accurately present the financial condition and
results of operations, the shareholders’ equity and cash flows of Viking, as of
the dates and for the periods indicated, in accordance with generally accepted
accounting principles (“GAAP”) consistently applied. Viking has no material
liabilities or obligations, absolute, contingent or otherwise, other than (a)
liabilities set forth in the Financial Statements, (b) liabilities incurred in
the ordinary course of business subsequent to March 31, 2005, and (c)
obligations under contracts and commitments incurred in the ordinary course of
business and not required under GAAP to be reflected in such financial
statements, which, in both cases, individually or in the aggregate, are not
material to the financial condition, operations or prospects of Viking.


9.6. Absence of Certain Changes. 


(a) Except as set forth in Schedule 9.6, since March 31, 2005, Viking has not:


(i) incurred any liabilities, other than current liabilities incurred, or
obligations under contracts entered into, in the ordinary course of business and
consistent with past practice;


(ii) paid, discharged, or satisfied any claim, lien, or liability, other than
any claim, lien, or liability (A) reflected or reserved against on the
consolidated balance sheet as of Mach 31, 2005 included in the Financial
Statements (the “Current Balance Sheet”) and paid, discharged, or satisfied in
the ordinary course of business and consistent with past practice since the date
of the Current Balance Sheet, or (B) incurred and paid, discharged, or satisfied
since the date of the Current Balance Sheet in the ordinary course of business
and consistent with past practice;


(iii) sold, leased, assigned, or otherwise transferred any of its assets or
services, tangible or intangible (other than sales in the ordinary course of
business and consistent with past practice);


(iv) permitted any of its assets, tangible or intangible, to become subject to
any lien, security interest, or other charge or encumbrance (other than any
Permitted Lien);


(v) written off as uncollectible any accounts receivable, except for accounts
receivable aggregating not more than $25,000;

| 
 
17

--------------------------------------------------------------------------------

 

(vi) terminated or amended, or suffered the termination or amendment of, other
than in the ordinary course of business and consistent with past practice, or
failed to perform in all material respects, all its obligations, or suffered or
permitted any material default to exist under, any material agreement, license,
or permit;


(vii) suffered any damage, destruction, or loss of tangible property (whether or
not covered by insurance) that, in the aggregate, exceeds $25,000;


(viii) made any loan to any person or entity (other than advances to employees
in the ordinary course of business and consistent with past practice that do not
exceed $25,000 in the aggregate);


(ix) cancelled, waived, or released any debt, claim, or right in an amount or
having a value exceeding $25,000;


(x) paid any amount to, or entered into any agreement, arrangement, or
transaction with, any affiliate (including its officers, directors, and
employees), other than payments of salary and benefits to employees in the
ordinary course of business and consistent with past practice;


(xi) declared, set aside, or paid any dividend or distribution with respect to
its capital stock, or redeemed, purchased, or otherwise acquired any of its
capital stock;


(xii) other than in the ordinary course of business and consistent with past
practice, granted any increase in the compensation of any officer or employee or
made any other change in employment terms of any officer or employee;


(xiii) issued or agreed to issue any securities of any kind, whether or not
pursuant to agreements or rights existing on or before Mach 31, 2005, except
pursuant to agreements listed in Schedule 9.3;


(xiv) made any change in accounting or cash management practices;


(xv) suffered or caused any other occurrence, event, or transaction outside the
ordinary course of business; or


(xvi) agreed, in writing or otherwise, to any of the foregoing.


(b) Since the March 31, 2005 Balance Sheet, there has not been any material
adverse change (a “Material Adverse Change” or a “Material Adverse Effect”) in
the business, operations, properties, prospects, assets or condition of Viking,
excluding operating losses in the ordinary course of business, an no event has
occurred or circumstance exists that may result in such a Material Adverse
Change.

| 
 
18

--------------------------------------------------------------------------------

 

9.7 Litigation. As of the date of this Agreement, no claim, suit, proceeding, or
investigation is pending or, to the knowledge of Viking, threatened against or
affecting Viking or its officers or directors in their capacities as such.


9.8 Licenses, Compliance with Law, Other Agreements. Viking has all material
franchises, permits, licenses, and other rights to allow it to conduct its
business and is not in violation, in any material respect, of any order or
decree of any court, or of any law, order, or regulation of any governmental
agency, or of the provisions of any material contract or agreement to which it
is a party or by it is bound, and neither the Loan Documents, nor the
transactions contemplated therein will result in any such violation. Viking has
conducted its business in compliance with all applicable laws, rules, and
regulations, except to the extent non-compliance could not reasonably be
expected to have a Material Adverse Effect on Viking.


9.9 Third-Party Approvals. Except as set forth in Schedule 9.9, Viking is not
required to obtain any order, consent, approval, or authorization of, or to make
any declaration or filing with, any Governmental Agency or other third party
(including under any state securities or “blue sky” laws) in connection with the
execution, delivery and performance of the Loan Documents and related documents.


9.10 Assets.


(a) Viking has good and marketable title to, or a valid leasehold interest in,
all of its properties of any kind other than Proprietary Information (as defined
below) and interests in such properties, which constitute all the properties and
interests in property other than Proprietary Information that are used in the
business of Viking as conducted or as currently proposed to be conducted, free
and clear of restrictions or conditions on transfer or assignment and free and
clear of Lines.


(b) Except as set forth on Schedule 9.10(b), Viking has good title to and
exclusive ownership of all patents, patent applications, trademarks, service
marks and domain names, together with the goodwill of the business associated
therewith, copyrights, trade names, mask works, proprietary information,
know-how, processes, models, designs, trade secrets, customer and supplier
lists, market surveys, plans, procedures and other intellectual property rights
(collectively the “Proprietary Information”), which are used or held for use in
the operation or conduct of the business of Viking as presently conducted and
currently proposed to be conducted, free and clear of restrictions or conditions
on transfer or assignment and free and clear of payments and fees and Liens. The
business of Viking as presently conducted and as currently proposed to be
conducted does not and to the knowledge of Viking, will not conflict or infringe
with the Proprietary Information of others. No affiliate, officer, consultant or
employee of Viking has any right in any of the Proprietary Information.

| 
 
19

--------------------------------------------------------------------------------

 

(c) Viking has taken commercially reasonable measures to protect the secrecy,
value and confidentiality of the Proprietary Information. Viking has not
disclosed the contents of any Proprietary Information to Persons other than its
officers and employees or to other Persons who have executed appropriate
confidentiality agreements. To the knowledge of Viking, no officer, consultant
or employee of Viking is under any restriction, whether contractual, or by
virtue of previous employment or otherwise, that would prevent such Person from
performing his or her duties for Viking or prevent Viking from using the
Proprietary Information. Viking is not a party to any nondisclosure or
confidentiality agreements not entered into in the ordinary course of business.


(d) Viking owns, or has a valid leasehold interest in, all of the equipment and
other fixed assets of Viking which are necessary and sufficient for the
efficient operation of the business of Viking as currently conducted and
currently proposed to be conducted and all of such assets are in good operating
condition, normal wear and tear excepted.


9.11 Employee Compensation. All forms, reports and documents filed by Viking
with the SEC on or after January 28, 2004 (“SEC Reports”) list all executive
officers of Viking and a description of all forms of compensation and employee
benefits payable to them required to be disclosed therein. Except as set forth
in the SEC Reports or on Schedule 9.11, Viking is not a party to or bound by any
employment agreement not terminable at will or having more than one month’s
severance pay or which requires, or which could require, compensation and
benefits of more than Six Thousand Dollars ($6,000) per month, collective
employment contracts, deferred compensation agreements, bonus plans, profit
sharing plans, pension plans or any other plans or programs subject to ERISA or
health, disability, sick pay or other employee benefits. Viking believes that
relations with its employees are satisfactory


9.12 Material Agreements. Except as attached as exhibits to the SEC Reports or
on Schedule 9.12, Viking is not a party to, nor is any of its property bound by,
(a) any agreement requiring the performance by Viking of any obligation for a
period of time extending beyond one year from the date hereof, calling for or
which could result in the payment or receipt of consideration of more than Fifty
Thousand Dollars ($50,000), or licensing any material Proprietary Information of
Viking or any third party; (b) any agreement or understanding between Viking and
any officer, employee or consultant of Viking, other than employee compensation
and benefits entered into in the ordinary course of business; (c) any loan or
credit agreements providing for the extension of credit in excess of Fifty
Thousand Dollars ($50,000) to or from Viking; (d) any agreements or commitments
containing a provision limiting the ability of Viking to compete with any Person
or engage in any line of business; (e) any agreement requiring Viking to
guaranty the obligations of any Person; (f) any agreement requiring Viking to
provide indemnification to any officer or director of Viking; or (g) any
agreements providing for the payment of any royalties based on revenues (or a
specific revenue stream) of Viking. There is no default or event that with
notice or lapse of time, or both, would constitute a default by any party to any
of the foregoing agreements. Viking has not received notice nor does it have
knowledge that any party to any of these agreements intends to cancel or
terminate any of these agreements or to exercise or not exercise any options
under any of these agreements or to seek a renegotiation or adjustment of any
material provisions.



| 
 
20

--------------------------------------------------------------------------------

 

9.13 Insurance. The insurance coverage of Viking with respect to its properties,
assets and business is reasonable and customary for corporations engaged in
similar lines of business, including business interruption insurance, and is in
full force and effect. Viking shall use commercially reasonable efforts to
ensure that the insurance policies with respect to such coverage include an
additional insured endorsement payable in favor of Investor, and Viking shall
not cancel such insurance policies without the consent of Collateral Agent.


9.14 Finder’s or Broker’s Fees. There are no claims for brokerage commissions,
finders’ fees or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement binding
upon Viking.


9.15 Environmental and Safety Matters.


(a) Viking is now and has always been in compliance in all material respects
with all Environmental and Safety Requirements.


(b) Without limiting the generality of the foregoing, Viking has obtained and
complied with, and is in compliance with, in all material respects, all permits,
licenses and other authorizations that may be required pursuant to Environmental
and Safety Requirements for the occupation of its facilities and the operation
of its business.


(c) Viking has not received any written or oral notice regarding any actual or
alleged material violation of Environmental and Safety Requirements, or any
material liabilities, obligations or responsibilities or potential material
liabilities, obligations or responsibilities (whether accrued, absolute,
contingent, unliquidated or otherwise), including any investigatory, remedial or
corrective obligations, relating to Viking or its facilities arising under
Environmental and Safety Requirements, nor is Viking aware of any information
which might form the basis of any such notice.


(d) None of the following exists or, or to the knowledge of Viking, formerly
existed at any property or facility owned or operated by Viking: (i) underground
storage tanks; (ii) asbestos-containing material in any form or condition; (iii)
materials or equipment containing polychlorinated biphenyls; (iv) landfills,
surface impoundments, or disposal areas, or (v) maintenance area or vehicle or
equipment wash area.


(e) Viking has not treated, stored, disposed of, arranged for or permitted the
disposal of, transported, handled, or released any substance, including any
hazardous substance, or owned or operated any property or facility (and no such
property or facility is contaminated by any such substance) in a manner that has
given or could give rise to material liabilities, obligations or
responsibilities of Viking, including any liability for response costs,
corrective action costs, personal injury, property damage, natural resources
damages or attorney fees, pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”) or the Solid Waste
Disposal Act, as amended, or any other Environmental and Safety Requirements,
nor has Viking released or waived any third party, either expressly or by
operation of law, from any liability, obligation or responsibility relating to
any Environmental and Safety Requirements.



| 
 
21

--------------------------------------------------------------------------------

 

(f) To the knowledge of Viking, no facts, events or conditions relating to the
past or present facilities, properties or operations of Viking will prevent,
hinder or limit continued compliance in all material respects with Environmental
and Safety Requirements, give rise to any investigatory, remedial or corrective
obligations pursuant to Environmental and Safety Requirements, or give rise to
any other material liabilities (whether accrued, absolute, contingent,
unliquidated or otherwise) pursuant to Environmental and Safety Requirements,
including any relating to onsite or offsite releases or threatened releases of
hazardous materials, substances or wastes, personal injury, property damage or
natural resources damage.


(g) Neither this Agreement nor the consummation of the transaction that is the
subject of this Agreement will result in any obligations for site investigation
or cleanup, or notification to or consent of government agencies or third
parties, pursuant to any of the so-called “transaction-triggered” or
“responsible property transfer” Environmental and Safety Requirements.


(h) Viking has, neither expressly nor by operation of law, assumed nor
undertaken any liability, including any obligation for corrective or remedial
action, of any other Person relating to Environmental and Safety Requirements.


(i) Viking has provided each Investor with true, correct and complete copies of
all environmental reports, assessments or investigations and all parts thereof
(including any drafts of such items) regarding any property currently or
formerly owned, leased or operated by such Viking.


9.16 Employee Benefits and Plans.


(a) Schedule 9.16(a) sets forth a true and complete list of each “employee
benefit plan” as defined in Section 3(3) of ERISA, and any other plan, policy,
program practice, agreement, understanding or arrangement (whether written or
oral) providing compensation or other benefits to any current or former
director, officer, employee or consultant (or to any dependent or beneficiary
thereof) of Viking or any ERISA Affiliates (as defined below), which are now, or
were within the past six years, maintained, sponsored or contributed to by
Viking or any ERISA Affiliate, or under which Viking or any ERISA Affiliate has
any obligation or liability, whether actual or contingent, including, without
limitation, all incentive, bonus, deferred compensation, vacation, holiday,
cafeteria, medical, disability, stock purchase, stock option, stock
appreciation, phantom stock, restricted stock or other stock-based compensation
plans, policies, programs, practices or arrangements (each a “Viking Benefit
Plan”). For purposes of this Agreement, “ERISA Affiliate” shall mean any entity
(whether or not incorporated) other than Viking that is considered under common
control and treated as one employer under Section 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986, as amended (the “Code”). Viking does not have,
and to the knowledge of Viking, no other Person, has any express or implied
commitment, whether legally enforceable or not, to modify, change or terminate
any Viking Benefit Plan, other than with respect to a modification, change or
termination required by ERISA, the Code or any other applicable law or
governmental rule or regulation.



| 
 
22

--------------------------------------------------------------------------------

 

(b) Each Viking Benefit Plan has been administered in all material respects in
accordance with its terms and all applicable laws, including ERISA and the Code,
and contributions required to be made under the terms of any of the Viking
Benefit Plans as of the date of this Agreement have been timely made or, if not
yet due, have been properly reflected on the most recent consolidated balance
sheet filed or incorporated by reference in Parent’s audited consolidated
financial statements prior to the date of this Agreement. With respect to the
Viking Benefit Plans, no event has occurred and, to the knowledge of Viking,
there exists no condition or set of circumstances in connection with which
Viking could be subject to any material liability (other than for routine
benefit liabilities) under the terms of, or with respect to, such Viking Benefit
Plans, ERISA, the Code or any other applicable law or governmental rule or
regulation.


(c) Except as disclosed on Schedule 9.16(c): (i) each Viking Benefit Plan which
is intended to qualify under Section 401(a), Section 401(k), Section 401(m) or
Section 4975(e)(6) of the Code has received a favorable determination letter
from the IRS as to its qualified status, and each trust established in
connection with any Viking Benefit Plan which is intended to be exempt from
federal income taxation under Section 501(a) of the Code is so exempt, and to
Viking’s knowledge no fact or event has occurred that could reasonably be
expected to adversely affect the qualified status of any such Viking Benefit
Plan or the exempt status of any such trust; (ii) to Viking’s knowledge there
has been no prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code and other than a transaction that is exempt under a
statutory or administrative exemption) with respect to any Viking Benefit Plan
that could result in material liability to Viking or any ERISA Affiliate; (iii)
no suit, administrative proceeding, action or other litigation has been brought,
or to the knowledge of Viking is threatened, against or with respect to any such
Viking Benefit Plan, including any audit or inquiry by the IRS or United States
Department of Labor (other than routine benefits claims); (iv) none of the
assets of Viking or any ERISA Affiliate is, or may reasonably be expected to
become, the subject of any lien arising under ERISA or Section 412(n) of the
Code; (v) neither Viking nor any ERISA Affiliate has any material liability
under ERISA Section 502; (vi) all tax, annual reporting and other governmental
filings required by ERISA and the Code have been timely filed with the
appropriate governmental entity with respect to each Viking Benefit Plan; (vii)
all contributions and payments to or under each Viking Benefit Plan which can
appropriately be deducted under either Code Section 162 or 404 are, to the
knowledge of Viking, deductible; and (viii) no excise tax could be imposed upon
any Viking under Chapter 43 of the Code.


(d) No Viking Benefit Plan is a “multiemployer plan” (as defined in Section
3(37) or 4001(a)(3) of ERISA) (a “Multiemployer Plan”) or is subject to Title IV
of ERISA or Section 412 of the Code, and neither Viking nor any ERISA Affiliate
has sponsored or contributed to or been required to contribute to a
Multiemployer Plan or other pension plan subject to Title IV of ERISA or Section
412 of the Code (a “Pension Plan”).



| 
 
23

--------------------------------------------------------------------------------

 

(e) Except as set forth on Schedule 9.16(e) or as required by applicable law, no
Viking Benefit Plan provides any of the following retiree or post-employment
benefits to any person: medical, disability or life insurance benefits. No
Viking Benefit Plan is a voluntary employee benefit association under Section
501(a)(9) of the Code. Viking and each of its ERISA Affiliates are in compliance
in all material respects with (i) the requirements of the applicable health care
continuation and notice provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and the regulations (including proposed
regulations) thereunder and any similar state law and (ii) the applicable
requirements of the Health Insurance Portability and Accountability Act of 1996,
as amended, and the regulations thereunder.


(f)  Viking does not maintain, sponsor, contribute to or has any liability with
respect to any employee benefit plan program or arrangement that provides
benefits to non-resident aliens with no United States source income outside of
the United States.


9.17 Taxes. Viking has filed all tax returns it was required to file, and has
paid all taxes shown on those tax returns as owing. Viking has withheld and paid
all taxes required to have been withheld and paid in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder, or
other third party. There is no dispute or claim concerning any tax liability of
Viking, either (i) claimed or raised by any authority in writing or (ii) to the
knowledge of Viking, claimed or raised by any agent of such authority.


9.18 Small Business Matters.


9.18.1 Viking acknowledges that Lead Lender is a federally licensed SBIC under
the SBIC Act. Viking, together with its “affiliates” (as that term is defined in
13 C.F.R. Section 121.103), is a “small business concern” within the meaning of
the SBIC Regulations, including 13 C.F.R. Section 121.103. After giving effect
to the transactions contemplated by the Loan Documents, Viking will have 500 or
fewer full-time equivalent employees. The information regarding Viking and its
affiliates set forth in the SBA forms Nos. 480, 652 and 1031 delivered at the
Closing is accurate and complete. Copies of such forms have been completed and
executed by Viking and delivered to Lead Lender at the Closing together with a
written statement of Viking regarding its planned use of the proceeds from the
transactions contemplated by the Loan Documents. Viking does not presently
engage in, and it shall not hereafter engage in, any activities, nor shall it
use directly or indirectly the proceeds of the transactions contemplated by the
Loan Documents for any purpose, for which an SBIC is prohibited from providing
funds by the SBIC Regulations (including 13 C.F.R. Section 107.720).


9.18.2 The primary business activity of Viking does not involve, directly or
indirectly, providing funds to others, purchasing or discounting debt
obligations, factoring or long-term leasing of equipment with no provision for
maintenance or repair, and Viking is not classified under Section 53 (Real
Estate) of the NAICS manual. The assets of the business of Viking (the
“Business”) will not be reduced or consumed, generally without replacement, as
the life of the Business progresses, and the nature of the Business does not
require that a stream of cash payments be made to the Business’s financing
sources, on a basis associated with the continuing sale of assets.

| 
 
24

--------------------------------------------------------------------------------

 

9.19 Solvency. Viking is solvent as of the date of this Agreement and will not
become insolvent as a result of the consummation of the transactions
contemplated by this Agreement or the other Loan Documents. Viking is, and after
giving effect to the transactions contemplated by this Agreement shall be, able
to pay its debts as they become due, and Viking’s property now has, and after
giving effect to the transactions contemplated hereby shall have, a fair salable
value greater than the amounts required to pay its debts (including a reasonable
estimate of the amount of all contingent liabilities). Viking has adequate
capital to carry on its business, and after giving effect to the transactions
contemplated by this Agreement, Viking shall have adequate capital to conduct
its business. No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated by this Agreement with
the intent to hinder, delay or defraud either present or future creditors of
Viking.


9.20 Disclosure. Neither this Agreement, nor any of the other Loan Documents,
nor any of the schedules, attachments, or certificates attached to this
Agreement or any of the other Loan Documents, delivered by Viking at the
Closing, contains any untrue statements of a material fact or omits a material
fact necessary to make the statements contained herein or therein not
misleading. To Viking’s knowledge, there is no fact which Viking has not
disclosed to Investors, in writing, which could reasonably be anticipated to
have a Material Adverse Effect.


10. Representations and Warranties of Investors. Each Investor represents and
warrants to Viking as follows:


(a) The Investor is an “accredited investor” as such term is defined in Rule 501
of Regulation D promulgated by the SEC.


(b) Investor has had the opportunity to ask questions of and to receive answers
from Viking and its executive officers concerning the affairs and prospects of
Viking in general, has received and read the SEC filings of Viking, and desires
no further information pertaining to Viking. Investor will rely solely upon (i)
such information and not any other material heretofore received, and (ii)
investigations made by Investor or Investor’s representatives in making
Investor’s investment decision.


(c) In Investor’s opinion, Investor’s overall commitment to investments that are
not readily marketable is not disproportionate to Investor’s net worth, and in
Investor’s opinion, Investor’s investment in the Promissory Notes will not cause
such overall commitment to such investments to become excessive.


(d) Investor has, either alone or together with Investor’s purchaser
representative, if any, such knowledge and experience in financial, real estate,
and business matters that Investor is capable of evaluating the merits and risks
of this investment.


(e) Investor has adequate means of providing for Investor’s current needs and
personal contingencies, and Investor has no need for liquidity in Investor’s
investment in the Promissory Notes. Investor is, able to meet Investor’s
obligations hereunder, and acknowledges that this investment is long-term and
speculative in nature.



| 
 
25

--------------------------------------------------------------------------------

 

(f) Investor’s personal financial circumstances, investment portfolio, and tax
bracket are such that Investor and Investor’s purchaser representative, if any,
believe the purchase contemplated herein to be a suitable investment. Investor
is able to bear the economic risk of this investment.


(g) The address set forth opposite such Investor’s name on Annex A, if Investor
is an individual, Investor’s true and correct residence and, if Investor is an
entity, Investor’s principal place of business.


(h) Investor acknowledges that if a purchaser representative has been utilized
by Investor in evaluating the investment contemplated hereby, that Investor’s
purchaser representative has advised Investor of the merits and risks of an
investment in Viking and the suitability of the investment.


(i) Investor confirms that Investor is financially prepared to hold the
Promissory Note for a substantial period of time and to withstand the
possibility of a loss of the investment.


(j) Investor understands that none of the Promissory Notes have been registered
under the Securities Act or under any state securities act in reliance on an
exemption for non-public offerings.


(k) The Promissory Note which the Investor is purchasing are being acquired
solely for Investor’s own account, for investment purposes, and are not being
purchased with a view to or for resale, distribution, subdivision, or
fractionalization, and Investor has no plans to enter into any such contract,
undertaking, agreement, or arrangement. Investor agrees that the Promissory Note
to be received will bear a restrictive legend limiting transfer.


(l) If Investor is a corporation, partnership, or trust, the undersigned is
authorized and otherwise duly qualified to purchase and hold the Promissory
Note, and Investor has its principal place of business as set forth below and
was not formed for the specific purpose of acquiring the Securities, unless
otherwise specifically set forth on the signature page hereof.


(m) Investor has the full power and authority to execute and deliver this
Agreement, and Investor’s execution and delivery of this Agreement and will not
conflict or result in a material breach of any other agreement or obligation to
which Investor is a Party.


11. Affirmative Covenants of Viking. Until the Promissory Notes are paid in
full, Viking shall:


11.1 Pay the Loans. Duly and punctually pay or cause to be paid all principal,
interest, and other amounts due on the Promissory Notes on the date, in the
place, and in the manner set forth in the Loan Documents and perform and observe
all other obligations of Viking under this Agreement and the other Loan
Documents.



| 
 
26

--------------------------------------------------------------------------------

 

11.2 Tax Returns. File all federal, state, and local tax returns or requests for
extensions that are required to be filed and pay and discharge, when payable,
all taxes, assessments and governmental charges imposed upon its properties or
upon the income or profits therefrom received by Viking before delinquent.


11.3 Compliance With Laws. Comply promptly with all laws, rules, regulations,
resolutions, ordinances, and codes applicable to Viking or the Collateral.


11.4 Compliance with Agreements. Comply with all other material obligations
which it incurs pursuant to any contract or agreement as such obligations become
due, unless and to the extent the same are being contested in good faith and by
appropriate proceedings and adequate reserves have been set aside on its books
with respect thereto.


11.5  Reporting Requirements. Viking shall file with the SEC in a timely manner
all reports and other documents required of Viking under the Securities Act and
the Exchange Act. Viking will furnish to the Investors:


(a) as soon as possible, and in any event within ten (10) days after obtaining
knowledge, notice of the occurrence of (A) an Event of Default, (B) an event
which, with the giving of notice or the lapse of time or both, would constitute
an Event of Default, or (C) a Material Adverse Change, the written statement of
the Chief Executive Officer or the Chief Financial Officer of Viking, setting
forth the details of such Event of Default, event or Material Adverse Change and
the action which Viking proposes to take with respect thereto;


(b)  promptly after the sending or filing thereof, copies of all financial
statements, reports, certificates of its Chief Executive Officer, Chief
Financial Officer or accountants and other information which Viking sends to any
holders (other than the Promissory Notes) of its securities and, without
duplication, the following:


(i)  Within thirty (30) days after the end of each monthly accounting period in
each fiscal year (or when furnished to any lender or other third party, if
earlier), (A) unaudited statements of Viking (prepared in form reasonably
satisfactory to Lead Lender), certified by Viking’s principal financial officer
and principal executive officer, of income, retained earnings and changes in
financial position for such monthly period and for the period from the beginning
of such fiscal year to the end of such monthly period and a balance sheet as of
the end of such monthly period, setting forth in each case comparisons to
figures for the corresponding periods in the preceding fiscal year and
comparisons to budgets prepared by Viking, and (B) a copy of any borrowing base
certificate or similar document submitted to any lender or other third party.  
 
(ii) Promptly upon receipt thereof, any additional reports, management letters
or other detailed information concerning significant aspects of Viking’s
operations and financial affairs or in conjunction with any annual or interim
audit given to Viking by its independent accountants (and not otherwise
contained in other materials provided pursuant to this Section).



| 
 
27

--------------------------------------------------------------------------------

 

(iii) Thirty (30) days prior to the commencement of each fiscal year, a
comprehensive annual budget or forecast which shall include annual consolidated
and consolidating budgets prepared on a monthly basis for Viking for such fiscal
year (displaying anticipated statements of income, retained earnings, changes in
financial position and balance sheets and containing such internal narrative as
appropriate). In addition, said plan will include a capital expenditure plan
which shall be presented to the Board for its approval within thirty (30) days
after the commencement of each fiscal year.


(iv) Promptly, but in any event within three (3) days after Viking’s receipt of
notice of the intention of any customer that has accounted for over ten percent
(10%) of the Viking’s aggregate revenues for the immediately preceding 12-month
period to cease doing business with Viking or to materially reduce the volume
purchased from Viking.


(v) Within three (3) business days after transmission thereof, copies of all
such financial statements, proxy statements and reports as Viking sends to its
shareholders (“Shareholders”), and copies of all registration statements and all
regular, special or periodic reports which Viking files with any state
securities regulatory agency, the SEC or with any securities exchange on which
any of its securities are then listed, and copies of all press releases and
other statements made available generally by Viking to the public concerning
material developments in Viking’s business.


(c)  At any time Viking is not subject to the reporting requirements of the
Securities Act and the Exchange Act:


   (i) Within forty-five (45) days after the end of each quarterly accounting
period in each fiscal year (or furnished to any lender or other third party, if
earlier), unaudited statements of Viking (prepared in form satisfactory to Lead
Lender), certified by Viking’s principal financial officer and principal
executive officer, of income, retained earnings and changes in financial
position or such quarterly period and for the period from the beginning of such
fiscal year to the end of such quarterly period and a balance sheet as of the
end of such quarterly period, setting forth in each case comparisons to figures
for the corresponding periods in the preceding fiscal year and comparisons to
budgets prepared by Viking.


(ii) Within ninety (90) days after the end of each fiscal year (or furnished to
any lender or other third party, if earlier), statements of income, retained
earnings and changes in financial position of Viking for such fiscal year, and a
balance sheet of Viking as of the end of such fiscal year, setting forth in each
case in comparative form corresponding figures for the preceding fiscal year.



| 
 
28

--------------------------------------------------------------------------------

 

(iii) All financial statements required to be delivered hereby shall be
(A) prepared in accordance with GAAP, consistently applied, except in the case
of unaudited financial statements, which may not contain all footnotes required
by GAAP; (B) prepared on a consolidated and consolidating basis, as applicable;
(C) accompanied by a management discussion and analysis of Viking’s financial
condition, changes in financial condition and results of operations, as compared
to the comparable period in the preceding fiscal year; (D) in the case of annual
statements, be audited by an independent accounting firm approved by the Board;
and (E) in the case of quarterly statements, shall be accompanied by a
compliance certificate from Viking’s principal financial officer and principal
executive officer certifying as to Viking’s compliance with each covenant set
forth in the Loan Documents and that no default has occurred with respect to
this Agreement, or any of the other Loan Documents or with respect to any
indebtedness in favor of banks or other financial institutions.


(d) promptly after the commencement thereof, notice of each action, suit or
proceeding before any court or other governmental authority or other regulatory
body or any arbitrator as to which there is a reasonable possibility of a
determination that would (A) materially impact the ability of Viking to conduct
its business, (B) materially and adversely affect the business, operations or
financial condition of Viking taken as a whole, or (C) impair the validity or
enforceability of the Promissory Notes or the ability of Viking to perform its
obligations under the Loan Documents;


(e) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of Viking as the holder from time to time
may reasonably request.


11.6 Inspection of Property. Viking will permit any representative designated by
Lead Lender upon reasonable notice, during normal business hours, to (i) visit
and inspect any of the properties of Viking, (ii) examine the financial records
of Viking and make copies thereof or extracts therefrom, and (iii) discuss the
affairs, finances and accounts of Viking with the officers, key employees and
independent accountants of Viking. If Lead Lender has reasonable grounds for
conducting an inspection, Viking shall reimburse the Lead Lender for all
commercially reasonable costs and expenses incurred by Lead Lender in connection
with any such inspection.


11.7 Keeping of Records and Books of Account. Viking will keep adequate records
and books of account, with complete entries made in accordance with generally
accepted accounting principles, reflecting all of its financial and other
business transactions.


12. Negative Covenants of Viking.



| 
 
29

--------------------------------------------------------------------------------

 

12.1 Until payment and performance in full of all obligations of Viking to the
Investors pursuant to the terms of this Agreement and the Loan Documents, Viking
shall not incur any liability or tax under Section 4971 of the Code in respect
of an accumulated funding deficiency (or obtain any waiver under Section 412(d)
of the Code or Section 303 of ERISA) or incur any material liability to the
Pension Benefit Guaranty Corporation in connection with any employee benefit
plan. No Reportable Event, as defined in Title IV of ERISA, will occur or
continue with respect to any such plan.


12.2 Until payment and performance in full of all obligations of Viking to the
Investors pursuant to the terms of this Agreement and the Loan Documents, Viking
shall not, without the prior written consent of the Required Investors, take any
of the following actions:


(a) Incur any indebtedness (other than in the ordinary course of its business or
as contemplated by this Agreement and the Loan Documents) or grant any liens
with respect to any of its assets;


(b) Guaranty or otherwise in any way become or be responsible for indebtedness
for borrowed money, or for obligations, in either case of any of its officers,
directors or principal stockholders or any of their affiliates, contingently or
otherwise;


(c) Declare or pay dividends or make or authorize any distribution or payment
upon any of its equity securities, or effect a reverse stock split or
subdivision of any shares of capital stock of Viking;


(d) Sell, transfer or dispose of, any of its assets other than in the ordinary
course of its business and for fair value;


(e) Purchase, redeem, retire or otherwise acquire for value any of its capital
stock or securities convertible into, or any option, warrant or other right to
acquire its capital stock now or hereafter outstanding other than pursuant to
the terms of the Loan Documents;


(f) Repay out of the proceeds of the Promissory Notes any indebtedness for
borrowed funds or any related party obligations except for Promissory Notes
heretofore issued to the Investors;


(g) Issue equity below $0.20 per share;


(h) Merge or consolidate with any Person, or sell, lease, license or otherwise
dispose of any of its assets (other than in the ordinary course of business) or
liquidate, dissolve, recapitalize or reorganize in any form of transaction;


(i) Purchase, lease or otherwise acquire any assets pursuant to a contract
requiring expenditures in excess of One Hundred Thousand Dollars ($100,000);


(j) Enter into the active management or operation of any business other than the
business as currently conducted by Viking;

| 
 
30

--------------------------------------------------------------------------------

 

(k) Amend the articles of incorporation or by-laws of Viking;


(l) Increase the total number of Directors to more than seven (7) Directors;


(m) Execute, renew or modify any contract not in the ordinary course of business
involving obligations of Viking in excess of One Hundred Thousand Dollars
($100,000);


(o) Increase compensation or other benefits to any Person, other than in the
ordinary course of business consistent with past practice with respect to
non-officer employees and except as may be approved by the compensation
committee of the Board of Directors with respect to executives and officers;


(p) Enter into any transaction with any affiliate, director, officer, or
employee of Viking involving, in the aggregate, more than Ten Thousand Dollars
($10,000), except that Borrower may enter into employment arrangements approved
by the compensation committee of the Board of Directors;


(q) Create or form a Subsidiary whether by acquisition, new capitalization,
merger or otherwise; provided, that in the event that the Required Investors
shall consent to the formation or acquisition by Viking of any new Subsidiary,
or participation in any partnership or joint venture, whether or not wholly
owned, Viking shall promptly and diligently take all actions necessary or
required by Collateral Agent to cause such corporation, partnership, or other
entity or venture to become a credit party for all purposes of this Agreement
and a “Grantor” under a security agreement in favor of Collateral Agent, as
agent for Investors (or any successor agent), in form and substance similar to
the Security Agreement;


(r) Enter or consummate any off-balance sheet transactions (as defined in Item
303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act);


(s) Register any securities under the Securities Act in connection with an
underwritten public offering unless Lead Lender reasonably consents to such
registration (it being understood that it would not be unreasonable for Lead
Lender to withhold its consent in any such registration in which Investors would
not have registration rights that are pari passu with each other holder of
securities of Viking having registration rights); or


(t) Take any action, or fail to take any action, which would result in the
invalidity, abandonment, misuse or unenforceability of any Proprietary
Information or which would, to the knowledge of Viking, infringe upon or
misappropriate any rights of other Persons.


13. SBIC Regulatory Provisions.


13.1 Use of Proceeds.



| 
 
31

--------------------------------------------------------------------------------

 

13.1.1 At such times as Lead Lender reasonably requests, Viking shall deliver to
Lead Lender a written statement certified by Viking’s Chief Financial Officer
describing in reasonable detail the use of the proceeds from the transactions
contemplated by the Loan Documents by Viking. In addition to any other rights
granted hereunder, Viking shall grant Lead Lender and the SBA access to Viking’s
books and records for the purpose of verifying the use of such proceeds and
verifying the certifications made by Viking in SBA forms Nos. 480, 652 and 1031,
delivered pursuant to Section 3.1.10 and for the purpose of determining whether
the principal business activity of Viking continues to constitute an eligible
business activity (within the meaning of the SBIC Regulations).


13.1.2 Viking shall not use any proceeds from the transactions contemplated by
the Loan Documents substantially for a foreign operation, and no more than
forty-nine percent (49%) of the employees or tangible assets of Viking will be
outside the United States (unless Viking can show to the SBA’s satisfaction,
that proceeds from the transactions contemplated by the Loan Documents will be
used for a specific domestic purpose).


13.1.3 Viking shall not use any proceeds from the transactions contemplated by
the Loan Documents for any purpose contrary to public interest (including, but
not limited to, activities which are in violation of law) or inconsistent with
free enterprise, in each case, within the meaning of 13 C.F.R. Section 107.720.


13.2 Regulatory Violation. Upon the occurrence of a Regulatory Violation or in
the event that Lead Lender determines in its good faith judgment that a
Regulatory Violation has occurred, in addition to any other rights and remedies
to which it may be entitled as a holder of the Securities under any of the Loan
Documents, Lead Lender shall have the right to the extent required under the
SBIC Regulations to demand the immediate repayment of the principal balance of
the Promissory Notes, plus all accrued interest on the Promissory Notes, by
delivering written notice of such demand to Viking. Viking shall make such
payment by a cashier’s or certified check or by wire transfer of immediately
available funds to Lead Lender within thirty (30) days after Viking’s receipt of
the demand notice.


13.3 Regulatory Compliance Cooperation. In the event that Lead Lender believes
that it has a Regulatory Problem, Lead Lender shall have the right to transfer
its Securities without regard to any restrictions on transfer set forth in this
Agreement or any of the Loan Documents other than the restrictions under
applicable securities law, and Viking shall take all such actions as are
reasonably requested by Lead Lender in order to effectuate and facilitate any
transfer by Lead Lender of the Securities then held by Lead Lender to any Person
designated by Lead Lender.


13.4 Economic Impact Information. Promptly after the end of each calendar year
(but in any event prior to February 28 of each year), Viking shall deliver to
Lead Lender a written assessment of the economic impact of Lead Lender’s
investment in Viking, specifying the full-time equivalent jobs created or
retained in connection with the investment, the impact of the investment on the
businesses of Viking and on Taxes paid by Viking and its employees.



| 
 
32

--------------------------------------------------------------------------------

 

13.5 Business Activity. For a period of one (1) year following the date hereof,
Viking will not change its business activity if such change would render Viking
ineligible to receive financial assistance from Lead Lender (within the meanings
of 13 C.F.R. Sections 107.720 and 107.760(b)).


13.6 Number of Members. Viking will notify Lead Lender from time to time when
the number of its shareholders increases to or above or decreases below fifty
(50).


13.7 Compliance With Non-Discrimination Requirements. Viking shall comply at all
times with the non-discrimination requirements of 13 C.F.R. Parts 112, 113 and
117.


14. Lead Lender and Collateral Agent.


14.1 Appointment and Authorization. Each Investor hereby designates and appoints
St. Cloud as Lead Lender and Collateral Agent under this Agreement and the other
Loan Documents and each Lender Investor irrevocably authorizes the Lead Lender
and Collateral Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Lead
Lender and Collateral Agent shall not have any duties or responsibilities,
except those expressly set forth herein or in the Security Agreement, nor shall
the Lead Lender and Collateral Agent have or be deemed to have any fiduciary
relationship with any Investor, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Lead Lender
and Collateral Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” in this Agreement with reference to the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Except as
expressly otherwise provided in this Agreement, the Agent shall have and may use
its sole discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which the
Collateral Agent is expressly entitled to take or assert under this Agreement
and the other Loan Documents, including the exercise of remedies, and any action
so taken or not taken shall be deemed consented to by the Investors.


14.2 Collateral Agent Fee. As payment in full for its services as Collateral
Agent, Viking will pay Collateral Agent a fee (the “Collateral Agent Fee”) of
1.125% of the total Loan made by the investors (a maximum of $45,000). The
Collateral Agent Fee attributed to each Loan will be paid on each Closing Date.


14.3 Delegation of Duties. The Lead Lender and Collateral Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Lead Lender and
Collateral Agent shall not be responsible for the negligence or misconduct of
any agent or attorney-in-fact that it selects as long as such selection was made
without gross negligence or willful misconduct.

| 
 
33

--------------------------------------------------------------------------------

 

14.4 Liability of Lead Lender and Collateral Agent. Neither the Lead Lender nor
the Collateral Agent (together with its affiliates, and the officers, directors,
employees, counsel, representatives, agents and attorneys-in-fact of the Agent
and such affiliates, the “Agent-Related Persons”) shall (i) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any of the Investors for any recital, statement,
representation or warranty made by Viking contained in this Agreement or in any
other Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Collateral Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Viking or any other party to any
Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Investor to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Viking.


14.5 Reliance by Agent. The Lead Lender and Collateral Agent shall be entitled
to rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to Viking), independent accountants and other experts selected by the
Lead Lender and Collateral Agent.


14.6 Notice of Default. The Lead Lender and Collateral Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of
Default, unless the Lead Lender and Collateral Agent shall have received written
notice from an Investor or Viking referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” The Lead Lender and Collateral Agent will notify the Investors of its
receipt of any such notice. The Lead Lender and Collateral Agent shall take such
action with respect to such Default or Event of Default as may be requested by
the Required Investors in accordance with the Security Agreement; provided,
however, that unless and until the Lead Lender and Collateral Agent has received
any such request, the Lead Lender and Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable.



| 
 
34

--------------------------------------------------------------------------------

 

14.7 Credit Decision. Each Investor acknowledges that none of the Agent-Related
Persons has made any representation or warranty to it, and that no act by the
Lead Lender and Collateral Agent hereinafter taken, including any review of the
affairs of Viking, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Investor. Each Investor represents to the
Lead Lender and Collateral Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of Viking, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Viking. Each Investor also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property, financial and other condition and
creditworthiness of Viking. Except for notices, reports and other documents
expressly required to be furnished to the Investors by the Lead Lender and
Collateral Agent herein or under the Security Agreement, the Lead Lender and
Collateral Agent shall not have any duty or responsibility to provide any
Investor with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of Viking which may come into the possession of any of the
Agent-Related Persons.


14.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, the Investors shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Viking and without limiting the
obligation of Viking to do so), in accordance with their pro rata interest in
the aggregate principal amount of the Loans, from and against any and all
Indemnified Liabilities as such term is defined in Section 15; provided,
however, that no Investor shall be liable for the payment to the Agent-Related
Persons of any portion of such Indemnified Liabilities resulting solely from
such Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Investor shall reimburse the Lead Lender and Collateral Agent
upon demand for its pro rata interest in the aggregate principal amount of the
Loans of any costs or out-of-pocket expenses (including legal fees and expenses)
incurred by the Lead Lender and Collateral Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Lead Lender and Collateral Agent is not reimbursed for
such expenses by or on behalf of Viking. The undertaking in this Section shall
survive the payment of all Obligations hereunder and the resignation or
replacement of the Lead Lender and Collateral Agent.



| 
 
35

--------------------------------------------------------------------------------

 

14.9 Agent in Individual Capacity. The Lead Lender and its affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with Viking and affiliates as
though the Lead Lender were not the Collateral Agent hereunder and without
notice to or consent of the Investors. The Lead Lender or its affiliates may
receive information regarding Viking (including information that may be subject
to confidentiality obligations in favor of Viking) and the Investors acknowledge
that the Collateral Agent and the Lead Lender shall be under no obligation to
provide such information to them. With respect to its Loans, the Lead Lender
shall have the same rights and powers under this Agreement as any other Investor
and may exercise the same as though it were not the Collateral Agent, and the
terms “Investor” and “Investors” include the Lead Lender in its individual
capacity.


14.10 Successor Agent. The Collateral Agent may resign as Collateral Agent upon
at least ten (10) days’ prior notice to the Investors and Viking. Subject to the
foregoing, if the Collateral Agent resigns under this Agreement, the Required
Investors shall appoint from among the Investors a successor agent for the
Investors. If no successor agent is appointed prior to the effective date of the
resignation of the Collateral Agent, the Collateral Agent may appoint, after
consulting with the Investors and Viking, a successor agent from among the
Investors. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Collateral Agent and the term “Collateral Agent” shall mean such
successor agent and the retiring Collateral Agent’s appointment, powers and
duties as Collateral Agent shall be terminated. After any retiring Collateral
Agent’s resignation hereunder as Collateral Agent, the provisions of this
Article 13 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Collateral Agent under this Agreement.


14.11 Collateral Matters.
 
    (a) The Investors hereby irrevocably authorize the Collateral Agent, at its
option and in its sole discretion, to release any Liens in the Collateral
granted to the Investors, for the benefit of the Investors pursuant to this
Agreement and the other Loan Documents (“Agent’s Liens”) (i) upon payment and
satisfaction in full by Viking of all Loans and all other Obligations;
(ii) constituting property being sold or disposed of if Viking certifies to the
Collateral Agent that the sale or disposition is made in compliance with the
Security Agreement (and the Collateral Agent may rely conclusively on any such
certificate, without further inquiry); (iii) constituting property in which
Viking owned no interest at the time the Lien was granted or at any time
thereafter; or (iv) constituting property leased to Viking under a lease which
has expired or been terminated in a transaction permitted under this Agreement.
Except as provided above, the Collateral Agent will not release any of the
Collateral Agent’s Liens without the prior written authorization of the
Investors; provided that the Collateral Agent may, in its discretion, release
the Collateral Agent’s Liens on Collateral valued in the aggregate not in excess
of $250,000 during each fiscal year without the prior written authorization of
the Investors and the Collateral Agent may release the Collateral Agent’s Liens
on Collateral valued in the aggregate not in excess of $500,000 during each
fiscal year with the prior written authorization of Required Investors. Upon
request by the Collateral Agent or Viking at any time, the Investors will
confirm in writing the Collateral Agent’s authority to release any Agent’s Liens
upon particular types or items of Collateral pursuant to this Section 13.11.

| 
 
36

--------------------------------------------------------------------------------

 

(b) Upon receipt by the Collateral Agent of any authorization required pursuant
to Section 14.11(a) from the Investors of the Collateral Agent’s authority to
release Agent’s Liens upon particular types or items of Collateral, and upon at
least five (5) Business Days prior written request by Viking, the Collateral
Agent shall (and is hereby irrevocably authorized by the Investors to) execute
such documents as may be necessary to evidence the release of the Collateral
Agent’s Liens upon such Collateral; provided, however, that (i) the Collateral
Agent shall not be required to execute any such document on terms which, in the
Collateral Agent’s opinion, would expose the Collateral Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (ii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of Viking in respect of)
all interests retained by Viking, including the proceeds of any sale, all of
which shall continue to constitute part of the Collateral.


(c)The Collateral Agent shall have no obligation whatsoever to any of the
Investors to assure that the Collateral exists or is owned by Viking or is cared
for, protected or insured or has been encumbered, or that the Collateral Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent pursuant to any of the Loan
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion given the Collateral
Agent’s own interest in the Collateral in its capacity as one of the Investors
and that the Collateral Agent shall have no other duty or liability whatsoever
to any Investor as to any of the foregoing.


14.12 Restrictions on Actions by Investors; Sharing of Payments.
 
    (a) Each of the Investors agrees that it shall not, without the express
consent of all Investors, and that it shall, to the extent it is lawfully
entitled to do so, upon the request of all Investors, set off against the
Obligations, any amounts owing by such Investor to Viking or any accounts of
Viking now or hereafter maintained with such Investor. Each of the Investors
further agrees that it shall not, unless specifically requested to do so by the
Lead Lender and Collateral Agent, take or cause to be taken any action to
enforce its rights under this Agreement or against Viking, including the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.



| 
 
37

--------------------------------------------------------------------------------

 

(b) If at any time or times any Investor shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of Viking to such Investor arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Investor from the Lead Lender and
Collateral Agent pursuant to the terms of this Agreement, or (ii) payments from
the Lead Lender and Collateral Agent in excess of such Investor’s ratable
portion of all such distributions by the Agent, such Investor shall promptly (1)
turn the same over to the Lead Lender and Collateral Agent, in kind, and with
such endorsements as may be required to negotiate the same to the Lead Lender
and Collateral Agent, or in same day funds, as applicable, for the account of
all of the Investors and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (2) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Investors so that such excess payment received shall be applied
ratably as among the Investors in accordance with their pro rata interest in the
aggregate principal amount of the Loans; provided, however, that if all or part
of such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.


14.13 Agency for Perfection. Each Investor hereby appoints each other Investor
as agent for the purpose of perfecting the Investors’ security interest in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Investor (other than the Collateral Agent) obtain
possession of any such Collateral, such Investor shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent’s request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent’s instructions.
 
14.14 Concerning the Collateral and the Related Loan Documents. Each Investor
authorizes and directs the Collateral Agent to enter into the other Loan
Documents, for the ratable benefit and obligation of the Collateral Agent and
the Investors. Each Investor agrees that any action taken by the Collateral
Agent or Required Investors, as applicable, in accordance with the terms of this
Agreement or the other Loan Documents, and the exercise by the Collateral Agent
or the Required Investors, as applicable, of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Investors. The Investors
acknowledge that the Loans and all interest, fees and expenses hereunder
constitute one debt of Viking, secured pari passu by all of the Collateral.


14.15 Relation Among Investors. The Investors are not partners or co-venturers,
and no Investor shall be liable for the acts or omissions of, or (except as
otherwise set forth herein in case of the Collateral Agent) authorized to act
for, any other Investor.



| 
 
38

--------------------------------------------------------------------------------

 

15. Indemnity of the Agent and the Investors by Viking. Except as set forth in
the Registration Rights Agreement, Viking agrees to defend, indemnify and hold
the Agent-Related Persons, and each Investor and each of its respective
officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including attorney
fees) of any kind or nature whatsoever which may at any time (including at any
time following repayment of the Loans and the termination, resignation or
replacement of the Collateral Agent) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any document contemplated by or referred to herein, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any insolvency proceeding or
appellate proceeding) related to or arising out of this Agreement, any other
Loan Document, or the Loans or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that Viking shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities
resulting solely from the willful misconduct of such Indemnified Person. The
agreements in this Section shall survive payment of all Obligations.


16. Representation by Counsel. Each party hereto represents and agrees with each
other that it has been represented by or had the opportunity to be represented
by, independent counsel of its own choosing, and that it has had the full right
and opportunity to consult with its respective attorney(s), that to the extent,
if any, that it desired, it availed itself of this right and opportunity, that
it or its authorized officers (as the case may be) have carefully read and fully
understand this Agreement in its entirety and have had it fully explained to
them by such party’s respective counsel, that each is fully aware of the
contents thereof and its meaning, intent and legal effect, and that it or its
authorized officer (as the case may be) is competent to execute this Agreement
free from coercion, duress or undue influence. The parties to this Agreement
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, then this Agreement
will be construed as if drafted jointly by the parties to this Agreement, and no
presumption or burden of proof will arise favoring or disfavoring any party to
this Agreement by virtue of the authorship of any of the provisions of this
Agreement.


17. General Provisions.


17.1 Expenses. Viking agrees to pay and save Lead Lender harmless against
liability for the payment of the Transaction Expenses.



| 
 
39

--------------------------------------------------------------------------------

 

17.2 Notice. Any notice required or desired to be given by the parties hereto
shall be in writing and may be personally delivered; mailed by regular mail or
certified mail, return receipt requested; sent by telephone facsimile with a
hard copy sent by regular mail; or sent by a nationally recognized receipted
overnight delivery service, including, by example and not limita-tion, United
Parcel Service, Federal Express, or Airborne Express. Any such notice shall be
deemed given when personally delivered; if mailed by regular mail, three (3)
days after deposit in the United States mail, postage prepaid; if mailed by
certified mail, return receipt requested, three (3) days after deposit in the
United States mail, postage prepaid, or on the day of receipt by the recipient,
whichever is sooner; if sent by telephone facsimile, on the day sent if sent on
a business day during normal business hours of the recipient or on the next
business day if sent at any other time; or if sent by overnight delivery
service, one (1) business day after deposit in the custody of the delivery
service. The addresses and telephone numbers for the mailing, transmitting, or
delivering of notices shall be as follows:



       
If to Lead Lender and Collateral Agent, to:
St. Cloud Capital Partners, LP
 
10866 Wilshire Boulevard, Suite 1450
 
Los Angeles, CA 90024
 
Facsimile: (310) 475-0550
 
Attn: Cary S. Fitchey
   
If to Viking, to:
Viking Systems, Inc.
 
7514 Girard Avenue, Suite 1509
 
La Jolla, CA 92037
 
Facsimile: 858-225-0467
 
Attn: Tom Marsh
   
With copies to:
Cohne, Rappaport & Segal
 
257 East 200 South, Suite 700
 
Salt Lake City, UT 84111
 
Facsimile: 801-355-1813
 
Attn: A. O. Headman, Jr.
   
If to the Investors:
(see signature page or Annex A)



Notices of a change of address of a party shall be given in the same manner as
all other notices as hereinabove provided.


17.3 Terms Survive. All agreements, representations, warranties, and covenants
made by Viking shall survive the execution and delivery of this Agreement and
the Loan Documents and shall continue in full force and effect so long as any
obligation to the Investor contemplated by this Agreement is outstanding and
unpaid and thereafter as herein provided.


17.4 No Assignment. The parties agree that neither this Agreement nor any of the
Loan Documents may be assigned by Viking.

| 
 
40

--------------------------------------------------------------------------------

 
 
17.5 Governing Law. This Agreement and the Loan Documents shall be governed by
and construed in accordance with the laws of the State of California.


17.6 Jurisdiction. The Parties agree and consent that the courts of the State of
California shall have jurisdiction with respect to enforcement of this Agreement
or any Loan Documents executed in connection herewith and shall have
jurisdic-tion with respect to any disputes or with respect to any legal
proceedings involving claims arising out of this Agreement or the Loan
Documents.


17.7 Amendments. No provision or term of this Agreement may be amended,
modified, revoked, supplemented, waived, or otherwise changed, except by a
written instrument duly executed by Viking and the Investors (including St.
Cloud) and designated as an amendment, supplement, or waiver. Viking agrees to
pay any fees incurred by Investors in connection with any consent, waiver or
amendment of any Loan Document.


17.8 Counting of Days. Unless otherwise indicated, the term “days” when used
herein shall mean calendar days. If any time period ends on a Saturday, Sunday,
or holiday officially recognized by the State of California, the period shall be
deemed to end on the next succeeding business day.


17.9 Headings. The article and section headings herein are for convenience only
and shall not affect the construction hereof.


17.10 Entire Agreement. This Agreement and the other Loan Documents constitute
the final expression of the agreement and understanding of the parties with
respect to the general subject matter hereof and supersede any previous
understanding, negotia-tions, or discussions, whether written or oral. This
Agreement and the Loan Documents may not be contradicted by evidence of any
alleged oral agreement.


17.11 Conflict. If the term of any other Loan Document, except the Promissory
Note, shall be in conflict with this Agreement, this Agreement shall govern to
the extent of the conflict. If the terms of this Agreement shall be in conflict
with the Promissory Note, the Promissory Note will govern to the extent of the
conflict.


17.12 Use of Terms. As used herein, words in any gender shall be deemed to
include the other genders, and the singular shall be deemed to include the
plural, and vice versa.


17.13 Agency. Nothing in this Agreement shall be construed to constitute the
creation of a partnership or joint venture between the Investors and Viking. No
Investor is an agent or representative of Viking.


17.14 Authority to File Notices. Viking hereby appoints and designates the
Collateral Agent as its attorney-in-fact to file, for record any notice that the
Collateral Agent deems necessary to protect the Secured Parties’ interests under
the Security Agreement. This power shall be deemed coupled with an interest and
shall be irrevocable while any sum or performance remains due and owing under
any of the Loan Documents.

| 
 
41

--------------------------------------------------------------------------------

 

17.15 Waiver. An Investor shall not be deemed to have waived any rights
hereunder unless such waiver is given in writing and signed by such Investor. No
delay or admission on the part of an Investor in exercising any right shall
operate as a waiver of such right or any other right. A written waiver by an
Investor of a provision of this Agreement shall not prejudice or constitute a
waiver of the Investor’s rights otherwise to demand strict compliance with that
provision or any other provision of this Agreement. No prior written waiver by
the Investor, nor any course of dealing between the Investor and Viking, shall
constitute a waiver of any of the Investor’s rights or obligations. Whenever the
consent of the Investor is required under this Agreement, the granting of such
consent by the Investor in any instance shall not constitute continuing consent
in subsequent instances where such consent is required, and in all cases, such
consent may be granted or withheld in the sole discretion of the Investor.


17.16 Severability. If a court of competent jurisdiction finds any provision of
this Agreement or any of the Loan Documents to be invalid or unenforceable as to
any person or circumstance, such finding shall not render that provision invalid
or unenforce-able as to any other persons or circumstances. If feasible, any
such offending provision shall be deemed to be modified to be within the limits
of enforceability or validity. However, if the offending provision cannot be so
modified, it shall be stricken, and all other provisions of this Agreement in
all other respects shall remain valid and enforceable.



| 
 
42

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties to this Agreement has executed this
Agreement on the day and year above written.



 
VIKING:
     
Viking Systems, Inc.,
 
a Nevada corporation
             
By:
 
Thomas B. Marsh, President
     
LEAD LENDER and COLLATERAL AGENT:
     
St. Cloud Capital Partners, L.P.
 
By: SCGP, LLC
 
Its: General Partner
     
By:
 
Name: Cary S. Fitchey
 
Title: Senior Managing Member
     
Address:
 
10866 Wilshire Boulevard, Suite 1450
 
Los Angeles, CA 90024
 
Facsimile: (310)475-0550
     
With a copy to:
 
Latham & Watkins LLP
 
633 West Fifth Street, Suite 4000
 
Los Angeles, California 90071
 
Facsimile: (213)891-8763
 
Attention: W. Alex Voxman, Esq.


| 
 
43

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO


SECURITIES PURCHASE AGREEMENT


DATED AS OF August 12, 2005


BY AND AMONG


VIKING SYSTEMS, INC.,


ST. CLOUD CAPITAL PARTNERS, L.P.,
AS “LEAD LENDER” AND “COLLATERAL AGENT”


AND EACH INVESTOR NAMED THEREIN


The undersigned hereby executes and delivers the Securities Purchase Agreement
(the “Securities Purchase Agreement”) to which this Signature Page is attached
effective as of the date of the Agreement, which Securities Purchase Agreement
and Signature Page, together with all counterparts of such Agreement and
signature pages of the other Investors named in such Securities Purchase
Agreement, shall constitute one and the same document in accordance with the
terms of such Securities Purchase Agreement.



 
INVESTORS:
 
 
 
 
By:
 
 
 
 
Name: Donald Tucker
 
(Print)
 
 
Address     1626 Clemson Circle
 
La Jolla, California 92037
 
Facsimile






| 
 
44

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO


SECURITIES PURCHASE AGREEMENT
DATED AS OF AUGUST 12, 2005
BY AND AMONG
VIKING SYSTEMS, INC.,
ST. CLOUD CAPITAL PARTNERS, L.P.,
AS “LEAD LENDER” AND “COLLATERAL AGENT”
AND EACH INVESTOR NAMED THEREIN


 
The undersigned hereby executes and delivers the Securities Purchase Agreement
(the “Securities Purchase Agreement”) to which this Signature Page is attached
effective as of the date of the Agreement, which Securities Purchase Agreement
and Signature Page, together with all counterparts of such Agreement and
signature pages of the other Investors named in such Securities Purchase
Agreement, shall constitute one and the same document in accordance with the
terms of such Securities Purchase Agreement.



 
INVESTORS:
 
 
 
 
By:
 
 
 
 
Name: Brian M. & Jacquelyn L. Miller,
 
Trustees udt 11/27/90, community property
 
(Print)
 
 
Address 60 Summit Avenue
 
Mill Valley CA 94941
 
Facsimile (415) 281-2201




| 
 
45

--------------------------------------------------------------------------------

 



ANNEX A


SCHEDULE OF INVESTORS
 
Investor
 
Address
 
Loan
St. Cloud Capital Partners, L.P.
10866 Wilshire Boulevard
Suite 1450
Los Angeles, CA 90024
Facsimile: (310)475-0550
Attn: Cary Fitchey
$300,000
Donald Tucker
1626 Clemson Circle
La Jolla, CA 92037
Facsimile: ________
$200,000
Brian M. & Jacquelyn L. Miller, Trustees udt 11/27/90, community property
 
 
 
 
60 Summit Ave
Mill Valley, CA 94941
Facsimile: (415) 281-2201
$100,000
                 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




PROMISSORY NOTE
 
 



| 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B




SECURITY AGREEMENT
 
 



| 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT C
 

 
FORM OF ADDENDUM AGREEMENT
ADDENDUM TO SECURITIES PURCHASE AGREEMENT


This Addendum to the Securities Purchase Agreement (the “Addendum”) is made as
of August ___, 2005, by and among Viking Systems, Inc., a Nevada corporation
(“Viking”), and the individuals and entities listed on the signature page
attached hereto (the “Additional Investors”).  On August ___, 2005, Viking
entered into a Securities Purchase Agreement (the “Securities Purchase
Agreement”) with St. Cloud Capital Partners, L.P., a Delaware limited
partnership (“St. Cloud”), as “Lead Lender” and “Collateral Agent,” and St.
Cloud, and Donald Tucker as Investors. The Securities Purchase Agreement
provides in Section 2 thereof that additional Investors may, under the terms and
pursuant to the conditions set forth therein, become parties to the Securities
Purchase Agreement.


AGREEMENT


In consideration of the mutual promises, covenants and conditions hereinafter
set forth, the parties hereto mutually agree as follows:


1. Loan. Subject to the terms and conditions hereof, at the Closing (as defined
in Section 2 hereof), Viking agrees to borrow from each Additional Investor, and
each Additional Investor, severally and not jointly, agrees to lend to Viking,
the amount set forth opposite such Additional Investor’s name on Exhibit A
hereto. Each of the Additional Investors, by their signatures hereto, shall
hereby (i) become parties to the Securities Purchase Agreement, (ii) be
considered an “Investor” for all purposes under the Securities Purchase
Agreement and (iii) have all the rights and obligations of an Investor
thereunder.


2. Closing. The closing of the transactions contemplated hereunder and under the
Securities Purchase Agreement (the “Closing”) shall be held at the offices of
_______________________________________________, California, at _____ __.m., on
__________, 2005, or at such other time and place as Viking and the Additional
Investors may agree.


3. Delivery. At the Closing, (i) Viking shall deliver to each Additional
Investor or its counsel, the instruments and documents set forth in Section 3.1
of the Securities Purchase Agreement; and (ii) each Additional Investor shall
deliver to Viking the instruments and documents set forth in Section 3.2 of the
Securities Purchase Agreement.


4. Representations and Warranties.


4.1 Representations and Warranties of Viking. Each Additional Investor hereby
acknowledges receipt of the Securities Purchase Agreement and the exhibits
thereto. Viking affirms to each Additional Investor that:


(i) The representations and warranties of Viking set forth in Section 11 of the
Securities Purchase Agreement were true and correct in all respects when made;

 
 

--------------------------------------------------------------------------------

 

(ii) Such representations and warranties, which are incorporated herein by this
reference and made a part hereof, remain true and accurate in all respects as of
the date hereof, except for changes resulting from the transactions contemplated
in the Securities Purchase Agreement.


4.2 Representations and Warranties of Additional Investors. Each Additional
Investor acknowledges that such Additional Investor has reviewed the
representations and warranties set forth in Section 12 of the Securities
Purchase Agreement and agrees with Viking that such representations and
warranties, which are incorporated herein by this reference and made a part
hereof, are true and correct as of the date hereof as they relate to such
Additional Investor.


5. Miscellaneous.


5.1 Incorporation by Reference. The provisions set forth in Section 21 of the
Purchase Agreement are incorporated herein by this reference and made a part
hereof.


5.2 Counterparts. This Addendum may be executed in any number of counterparts,
each of which may be executed by less than all of the Additional Investors, each
of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.


The parties hereto have executed this Addendum as of the date first set forth
above.



     
VIKING:
     
Viking Systems, Inc.,
 
a Nevada corporation
     
By:
 
Thomas B. Marsh, President
     
ADDITIONAL INVESTORS:
     
By:
     
Name:
 
(Print)
 
Title:
 
(If applicable)
 
Address
     
Facsimile





 
 
 

--------------------------------------------------------------------------------

 
 

 